NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ROBERT SOKOLOSKIS,                            )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D15-2775
                                              )
FLORIDA DEPARTMENT OF HEALTH,                 )
                                              )
              Appellee.                       )
                                              )

Opinion filed June 15, 2016.

Appeal from the Circuit Court for Polk
County; Ellen S. Masters and Mark F.
Carpanini, Judges.

Robert H. Grizzard, II, of Robert H. Grizzard,
II, P.A., Lakeland, for Appellant.

Roland Reis and Leann Parker of Florida
Department of Health, Bartow, for Appellee.


CASANUEVA, Judge.

              We affirm without comment the order dismissing with prejudice Robert

Sokoloskis' amended motion to enforce an arbitration award. We dismiss Mr.

Sokoloskis' appeal of a final order denying his motion for attorney's fees. Mr.

Sokoloskis failed to file a timely notice of appeal of that final order, which was entered
on July 23, 2012, and rehearing was denied on August 8, 2012. See Fla. R. App. P.

9.110(b).

             Affirmed in part; dismissed in part.


SLEET and SALARIO, JJ., Concur.




                                           -2-